         Case 1:20-cv-00223-JEB Document 3-1 Filed 01/28/20 Page 1 of 1




                                CERTIFICATE OF COUNSEL
I, David P. Sheldon, certify that I have delivered a copy of all pleadings and motions in the
matter of Peter B. Mapes v. Jack Reed and Richard Cody via email to Mr. Daniel Van Horn,
Chief of Civil Litigation at the United States Attorney’s Office for the District of Columbia and
by facsimile to the office of Senator Jack Reed.


__1/27/2020_____________________                     _______________________________
Date                                                 DAVID P. SHELDON, DC Bar. No. 446039
                                                     Law Offices of David P. Sheldon PLLC
                                                     100 M St. NE; Ste 600
                                                     Washington, DC 20003
                                                     Telephone No. 202-546-9575
                                                     Fax No. 202-546-0135
                                                     Email: davidsheldon@militarydefense.com
